Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-19, 30, 31 & 33-41 are allowed. 
The following is an examiner’s statement of reasons for allowance: Lewski, the closest prior art, fails to disclose, suggest or render obvious, in combination with the other claimed limitations: 
Per Claim 10: “broadcasting the record of the customized bet to a subset of nodes of a distributed multi-ledger platform having multiple nodes for authentication of the request for the customized bet; determining, according to a location policy, whether to authenticate the request for the customized bet based on the data representative of the location of the player terminal; and publishing the record of the customized bet to the distributed multi-ledger platform in response to the request for the customized bet meeting the location policy.”
Per Claim 15: “generating a record of the customized bet that includes: the one or more wagering amounts, and the funding source; broadcasting the record of the customized bet to a subset of nodes of a distributed multi-ledger platform having multiple nodes for authentication of the request for the customized bet according to a gambling policy; and publishing the record of the customized bet to the distributed multi-ledger platform in response to the request for the customized bet meeting the gambling policy.”
Per Claim 34: “generate a record of the customized bet that includes: the one or more wagering amounts, and the funding source; broadcast the record of the customized bet to a subset of nodes of a distributed multi-ledger platform having multiple nodes for authentication of the request for the customized bet according to a gambling policy; and publish the record of the customized bet to the  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner




/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715